EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT effective as of the _____ day of ___________, 20___

(the “Effective Date”):

 

BETWEEN:

SOURCE PETROLEUM INC., a Nevada corporation, with an office at Suite 305 – 1530
West 8th Avenue, Vancouver, British Columbia V6J 5M6

(the “Employer”)

AND:

______________________________________________________

______________________________________________________

______________________________________________________

(the “Employee”)

WHEREAS:

A.

The Employer is engaged in, among other things, the business of oil and gas
exploration;

B.                          The Employer owns and utilizes various trade secrets
and proprietary information in connection with its business and is constantly
developing and striving to develop new trade secrets and proprietary information
to allow it to maintain and enhance its competitive position in its industry;

C.                          The Employer has developed its trade secrets and
confidential information over the course of its existence and at considerable
expense. These efforts have enabled the Employer to conduct its business
successfully;

D.                         The Employee has certain skills and expertise, as
represented to the Employer by the Employee, required by the Employer for its
operations;

E.                          The Employer wishes to obtain and the Employee
wishes to provide certain services to the Employer on the terms and conditions
contained in this Agreement;

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

F.                          The Employee will be placed in a position of
authority and trust and will come into contact with, or have access to certain
trade secrets and/or confidential information of and relating to the Employer.
All information disclosed to the Employee by the Employer is done so in the
context of a confidential relationship between the Employee and the Employer;
and

G.                         The Employee would not be employed by the employer or
be given access to work, or contact with any such trade secrets and/or
confidential information unless the Employee maintains any and all such trade
secrets and/or confidential information in the strictest of confidence.

THEREFORE THIS AGREEMENT WITNESSES that in consideration of:

 

(a)

receipt of the Signing Bonus, defined below;

 

(b)

receipt of the Base Salary, defined below; and

 

(c)

the premises and the mutual covenants and agreements contained in this
Agreement;

the parties AGREE AS FOLLOWS:

1.

EMPLOYMENT, TERM, POSITION, DUTIES, ETC.

1.1                        Employment.  The Employer hereby employs the Employee
and the Employee hereby accepts employment upon the terms and conditions as set
out in this Agreement.

1.2                        Term.  Employment of the Employee by the Employer is
effective from the Effective Date and will continue until such time as this
Agreement is terminated in accordance with this Agreement.

 

1.3

Position.  The Employee shall serve as the ________________, of the Employer.

 

(a)

Duties.  The Employee shall perform such duties as are assigned to the role of a
____________________.

If there is a conflict between the terms of this Agreement and the terms of the
job description attached as Schedule “A”, the terms of this Agreement shall
prevail.

1.4                        Changes to Duties, Responsibilities or Reporting.
  The Employer has the unilateral right to alter the Employee’s duties,
responsibilities, and reporting structure, as its needs require. Any changes to
the Employee’s duties, responsibilities, or reporting structure will not affect
or change any other part of this Agreement.

1.5                        Location of Employment.   The Employer is a
subsidiary of an international operation. The Employee agrees that in the course
of his or her employment, the Employee’s assignments and location of employment
may be unilaterally changed by the Employer and consequently, the Employee may
be transferred to any new location or new assignments deemed appropriate by the
Employer. Any major change in the location of the Employee’s

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

employment will be subject to expense reimbursement in accordance with the
generally applied policies of the Employer at the time of the change.

2.

COMPENSATION & BENEFITS

2.1                        Base Salary.  The Employer shall pay the Employee a
base salary of __________ Dollars (US) per year payable in monthly installments,
in arrears, subject to all required tax withholdings, statutory and other
deductions (“Base Salary”). The Employer reserves the unilateral right to
introduce changes to the Employee’s Base Salary and such changes will not affect
the application of this Agreement.

2.2                        Signing Bonus. The Employer shall pay the Employee a
signing bonus of ____________ Dollars (US) payable in one installment, within
________ days of the Effective Date, subject to all required tax withholdings,
statutory and other deductions (“Signing Bonus”).

2.3                        Bonuses.  The Employer in its sole discretion, may
choose to pay the Employee bonuses or other discretionary payments.

2.4                        Incentive Plans.  The Employer in its sole
discretion, may choose to provide the Employee with short or long term incentive
plans or other discretionary investment opportunities.

2.5                        Employee Benefits. The Employee shall participate in
all benefit plans (the “Employee Benefits”) which the Employer offers to its
employees or may offer to its employees from time to time, such as extended
health and dental insurance and such other benefits the Employer may introduce
from time to time. Employee Benefits are provided in accordance with the formal
plan documents or policies and any issues with respect to entitlement or payment
of benefits under any of the Employee Benefits will be governed by the terms of
such documents or policies establishing the benefits in issue. The Employer
reserves the unilateral right to revise the terms of the Employee Benefits or to
eliminate any Employee Benefits altogether. The Employee agrees that any changes
to the Employee Benefits will not affect or change any other part of this
Agreement.

2.6                        Expenses.  The Employer shall reimburse the Employee
for reasonable expenses incurred by him or her in the performance of his or her
duties and responsibilities hereunder, in accordance with the Employer’s
generally accepted practice.

2.7                        Vacation.  The Employee is entitled to vacation and
vacation pay in accordance with the Employer’s vacation policy. Vacation is to
be taken at such time or times as the Employee may select and as the Employer
may reasonably approve having regard to the business affairs and operations of
the Employer. The Employee will not be paid for unused vacation.

2.8                        Sick Leave. The Employer shall grant the Employee
sick leave with pay in accordance with the Employer’s sick leave policy.

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

3.

EMPLOYEE OBLIGATIONS

3.1                        Employer’s Policies. The Employee acknowledges and
agrees that the Employee is bound by the various employment and other policies
of the Employer and notwithstanding that those policies may be varied, changed,
deleted or added to, from time to time. It is the Employee's responsibility to
familiarize his self or her self with the current policies and to observe them.
If there’s an express conflict between any such policies and this Agreement,
then this Agreement governs.

4.

CONFIDENTIAL INFORMATION & INTELLECTUAL PROPERTY

4.1                        Confidential Information.   For purposes of this
agreement, the term “Confidential Information” means all of the following
materials and information (whether or not reduced to writing and whether or not
patentable or protectible by copyright) which the Employee receives, received
access to, conceived or developed, in whole or part, directly or indirectly, in
connection with his or her employment with the Employer or in the course of his
or her employment with the Employer (in any capacity, whether executive,
managerial, planning, technical, sales, research, development, manufacturing,
engineering or otherwise) or through the use of any of the Employer’s facilities
or resources:

 

(a)

business plans, strategies, tactics, policies, resolutions, patent applications,
trademark applications, trade name applications and industrial design
applications;

 

(b)

litigation, negotiations or contractual arrangements;

 

(c)

financial information, including but not limited to, cost, pricing, performance
data, debt arrangements, equity structure, interests and holdings;

 

(d)

operational and scientific information, including but not limited to, marketing,
research techniques, exploration techniques, trade secrets, product
specifications, data, data base information, know-how, methodologies, formulae,
models, compositions, processes, improvements, devices, inventions, discoveries,
concepts, ideas, designs, sketches, photographs, graphs, drawings, notes,
samples, past, current and planned research and development, systems, structures
and architectures and related processes (collectively, the “Works”);

 

(e)

marketing information, including but not limited to, current and planned
marketing activities, methods and processes, marketing strategies, advertising
strategies, customer or client lists, current and anticipated customer or client
requirements, price lists and methodologies, marketing research methodologies,
market studies, sales and marketing plans and information concerning customers,
clients or suppliers, and strategies for attracting and dealing with customers
or clients, including information relevant to the design and implementation of
marketing plans and advertising campaigns;

 

(f)

personnel information, including but not limited to, the names and backgrounds
of key personnel, personnel lists, resumés, personnel data, including
information

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

about compensation and benefits, organization structure, performance evaluations
of personnel of the Employer and personnel training techniques and materials;

 

(g)

any and all information concerning the business and affairs of the Employer
which the Employer treats as proprietary and confidential and which is not in
the public domain;

 

(h)

any other information, however documented, of the Employer that is a trade
secret under any applicable legislation or at common law; and

 

(i)

all ideas which are derived from or related to the Employee’s access to or
knowledge of any of the above enumerated materials and information.

4.2                        Failure to mark any of the Confidential Information
as confidential, proprietary or protected information does not affect its status
as part of the Confidential Information under the terms of this Agreement.

4.3                        For purposes of this Agreement, the information that
would otherwise be Confidential Information which is or becomes publicly
available without breach of:

 

(a)

this Agreement;

 

(b)

any other agreement or instrument to which the Employer is a party or a
beneficiary; or

 

(c)

any duty owed to the Employer by the Employee or any third party;

(“Available Information”)

is not Confidential Information, provided, however, that the Employee
acknowledges and agrees that if the Employee seeks to disclose, divulge, reveal,
report, publish, transfer or use, for any purpose, any Available Information,
the Employee bears the burden of proving that such information is Available
Information.

4.4                        Definition of Intellectual Property.   For purposes
of this Agreement, the term “Intellectual Property” means all Works, trademarks,
trademark applications, patents, patent applications, copyright materials, trade
names, trade name applications, industrial designs, and applications to register
designs.

4.5                        Treatment of Information.   The Employee acknowledges
that as a result of his or her employment by the Employer, the Employee may use,
acquire or add to Confidential Information or Intellectual Property.

4.6                        The Employee shall not at any time during or
following the term of the Employee’s employment by the Employer, directly or
indirectly, disclose, divulge, reveal, report, publish, transfer or use for any
purpose any of the Confidential Information, except with the prior written
consent of the Employer, or except if the Employee is acting as an employee of

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

the Employer solely for the benefit of the Employer in connection with the
Employer’s business and in accordance with the Employer’s business practices and
employment policies.

4.7                        Disclosure of any Confidential Information is not
prohibited if the disclosure is directly pursuant to a valid and existing order
of a court or other governmental body or agency within Canada or the United
States of America; provided, however, that:

 

(a)

the Employee shall first have given prompt notice to the Employer of any
possible or prospective order (or proceeding pursuant to which any order may
result); and

 

(b)

the Employer shall have been afforded a reasonable opportunity to prevent or
limit any disclosure.

4.8                        Ownership of Information and Intellectual Property.
  Subject to Section 4.11, the Employee acknowledges and agrees that all rights,
title and interest in any Confidential Information or Intellectual Property
remains the exclusive property of the Employer. Accordingly, the Employee
specifically agrees and acknowledges that he or she has no interest in the
Confidential Information or Intellectual Property, notwithstanding the fact that
the Employee may have created or contributed to the creation of or his or her
name is used in association with such Confidential Information or Intellectual
Property.

4.9                        Waiver of Moral Rights.   The Employee waives all
moral rights to any such Intellectual Property, including, but not limited to,
the right to the integrity of the Intellectual Property, the right to be
associated with the Intellectual Property as its author by name or under a
pseudonym and the right to remain anonymous.

4.10                     Disclosure of Intellectual Property.   The Employee
shall immediately disclose to the Employer all Intellectual Property developed
in whole or in part by the Employee during the term of his or her employment
with the Employer and to assign to the Employer any right, title or interest the
Employee may have in the Intellectual Property. The Employee shall execute any
instruments and to do all other things reasonably requested by the Employer
(both during and after his or her employment with the Employer) in order to vest
more fully in the Employer all ownership rights in those items transferred by
him to the Employer.

4.11                     Sections 4.8, 4.9 and 4.10 do not apply in respect of
any invention, copyrighted material, trademarks, patents or other intellectual
property, including applications therefore, where:

 

(a)

no equipment, supplies, facility, Confidential Information or Intellectual
Property of the Employer was used, which was developed entirely on the
Employee’s own time, and which does not:

 

(i)

relate to the business of the Employer;

 

(ii)

relate to the Employer’s actual or demonstrably anticipated processes, research
or development; or

 

(iii)

result from any work performed by the Employee for the Employer; or

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(b)

the Employee owned or had an interest in, or were conceived of, created, or
first reduced to practice, prior to his or her employment with the Employer,
provided they are listed by the Employee and attached as Schedule “B” to this
Agreement. The Employer agrees to keep Schedule “B” in confidence.

4.12                     Use of Employee’s Name, Image, etc. The Employer may
use the Employee’s name, image, appearance, likeness and form, without
limitation, in connection with the Employer, including but not limited to the
creation, development, production, manufacture, distribution, promotion and use
of its products and services, during his or her employment with the Employer and
for a period of two (2) years from the date of termination of this Agreement,
regardless of whether the termination is voluntary, involuntary or constitutes
termination with or without cause or adequate notice.

5.

NON-SOLICITATION & NON-COMPETITION

5.1                        Non-Solicitation. During the Term of this Agreement
and for a period of one (1) year from the date of termination of this Agreement
for any reason, the Employee shall not:

 

(a)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any supplier, contractor, consultant, customer or prospective
customer of the Employer as at the date of termination of this Agreement, to
become a supplier, contractor, consultant, or customer of any business or
enterprise that competes with the Employer;

 

(b)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any employee of the Employer as at the date of termination of this
Agreement, to become an employee of any business or enterprise that competes
with the Employer.

5.2                        Non-Competition.   The Employee agrees and undertakes
that during the Term of this Agreement and for a period of two (2) years from
the date of termination of this Agreement, for any reason, the Employee shall
not, within the provinces of Saskatchewan and Alberta, Canada or the state of
Alaska, USA, either as an individual, partner, joint venturer, employee, sales
representative, principal, consultant, agent, officer or director, for any
person, company or other entity, directly or indirectly carry on, be engaged in,
concerned with, interested in, advise, or permit the Employee’s name or any part
thereof to be used or employed in a business which is the same as or competitive
with the business of the Employer, including, but not limited to, any business
related to oil, gas or mineral exploration.

5.3                        Injunctive Relief.   The Employee understands and
agrees that the Employer will suffer irreparable harm in the event that the
Employee breaches any of the obligations under this agreement and that monetary
damages will be inadequate to compensate the Employer for the breach.
Accordingly, the Employee agrees that, in the event of a breach or threatened
breach by the Employee of any of the provisions of this agreement, the Employer,
in addition to and not in limitation of any other rights, remedies or damages
available to it at law or in equity, will be entitled to an interim injunction,
interlocutory injunction and permanent injunction in order to prevent or to
restrain any such breach by the Employee, or by any or all of the Employee’s

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

partners, co-venturers, employers, employees, servants, agents, representatives
or any and all persons directly or indirectly acting for, on behalf of or with
the Employee. Furthermore, the existence of any claim or cause of action by the
Employee against the Employer, whether predicated on this Agreement or
otherwise, will not constitute a defence to the enforcement by the Employer of
the covenants or restrictions provided in this Agreement.

5.4                        Indemnification.   The Employee agrees that if he or
she violates any of the covenants or agreements under this Agreement, the
Employer will be entitled to an accounting and repayment of all profits,
compensation, royalties, commissions, remuneration or benefits which the
Employee directly or indirectly realized or may realize relating to, growing out
of, or in connection with any violations. Such remedy will be in addition to and
not in limitation of any injunctive relief or other rights or remedies to which
the Employer is or may be entitled at law or in equity or otherwise under this
Agreement. The Employee agrees to defend harmless and indemnify the Employer
against and in respect of:

 

(a)

any and all losses and damages resulting from, relating or incident to, or
arising out of any misrepresentation or breach by the Employee of any warranty,
covenant or agreement made or contained in this agreement; and

 

(b)

any and all actions, suits, proceedings, claims, demands, judgments, costs and
expenses (including reasonable lawyer’s fees) incidental to the foregoing.

5.5                        Reasonableness of Restrictions.   The Employee has
carefully read and considered the provisions of Section 5 and, having done so,
agrees that the restrictions set forth in this Section are fair and reasonable
and are reasonably required for the protection of the interests of the Employer
and its business, officers, directors and employees. The Employee further agrees
that the restrictions set forth in this Agreement shall not impair the
Employee’s ability to secure employment within the field or fields of the
Employee’s choice including, without limitation, those areas in which the
Employee is, is to be, or has been employed by the Employer.

5.6                        Not in Breach of Prior Agreements.   The Employee
represents that his or her performance of all the terms of this Agreement do not
and will not breach any fiduciary or other duty or any covenant, agreement or
understanding (including any agreement relating to any proprietary information,
knowledge or data acquired by the Employee in confidence, trust or otherwise
prior to his or her employment by the Employer) to which the Employee is a party
or by the terms of which the Employee may be bound. The Employee agrees that he
or she shall not disclose to the Employer, or induce the Employer to use any
proprietary information, knowledge or data belonging to any previous employer or
others. The Employee further agrees not to enter into any agreement or
understanding, either written or oral, in conflict with the provisions of this
Agreement.

6.

TERMINATION

6.1                        Resignation.  Nothing in this Agreement prohibits the
Employee from resigning from the employment of the Employer at any time on one
(1) month’s written notice to the Employer, which notice may be waived by the
Employer in its sole discretion. Upon such

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

resignation taking effect, the Employee’s employment will terminate and neither
party will have any rights or obligations, except those specifically set out in
this Agreement.

In the event that the Employer accepts the resignation of the Employee prior to
the expiry of the one (1) month’s notice period, the Employer shall pay to the
Employee the Employee’s Base Salary and provide to the Employee the Employees
Benefits for the balance of the one (1) month notice period. If the Employee
resigns, the Employee is not entitled to any payment in respect of compensation
in lieu of notice or other form of severance.

6.2                        Termination for Cause.  Notwithstanding any other
provision in this Agreement, the Employer may terminate the employment of the
Employee at any time without notice or pay in lieu thereof for “Cause”, defined
below, or death of the Employee.

 

6.3

Definition of “Cause”.   For the purposes of this Agreement “Cause” includes:

 

(a)

fundamental breach of this Agreement by the Employee;

 

(b)

in the opinion of the Employer, poor performance by the Employee after being
advised as to the standard required;

 

(c)

any intentional or grossly negligent disclosure of any Confidential Information
by the Employee;

 

(d)

violation of any local, provincial or federal statute by the Employee,
including, without limitation, an act of dishonesty such as embezzlement or
theft, whether committed during the course of or in relation to the Employee’s
employment with the Employer or otherwise unless such termination would be in
contravention of the Human Rights, Citizenship and Multiculturalism Act or other
applicable legislation, if any;

 

(e)

conduct by the Employee that, in the opinion of the Employer, is materially
detrimental to the business or financial position of the Employer, including
conduct that has the potential to injure the reputation of the Employer if the
Employee is retained as an employee of the Employer; and

 

(f)

any and all omissions, commissions or other conduct which would constitute just
cause at law.

6.4                        Termination Without Cause.  The Employer may
terminate the Employee’s employment at its sole discretion for any reason,
without cause, upon providing to the Employee _____________ and ______ months
notice or pay in lieu of notice, or at the Employer’s discretion, any
combination thereof.

6.5                        Pay in Lieu of Notice.   If the Employer provides the
Employee payment in lieu of notice under Section 6.4 of this Agreement, such
payments:

 

(a)

include all entitlement to either notice or payment in lieu of notice and
severance pay under the Employment Standards Code or other applicable
legislation. If the

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

minimum statutory requirements as of the date of termination provide a greater
benefit than provided in Section 6.4 of this Agreement, such statutory
requirements will replace the payments contemplated under this Agreement;

 

(b)

are calculated on the basis of the Employee’s Base Salary as of the date the
Employee receives notice of termination. Employee Benefits, bonuses, and any
other forms of additional compensation will not be considered part of the
Employee’s Base Salary, save and except for that portion of the payment in lieu
which is required to be provided pursuant to the Employment Standards Code or
other applicable legislation, if any; and

 

(c)

are subject to all tax withholdings and statutory deductions required by law and
may be provided in regular monthly installments, save and except for that
portion of the payment in lieu which is required to be provided pursuant to the
Employment Standards Code or other applicable legislation, if any.

6.6                        Benefits on Cessation of Employment. Upon cessation
of employment with the Employer for any reason, regardless of whether the
cessation is voluntary or involuntary or constitutes termination with or without
cause or adequate notice:

 

(a)

the Employee shall cease to participate in the Employee Benefits and will not be
entitled to any further benefits thereunder; and

 

(b)

the Employee is solely responsible for obtaining personal benefit plans similar
to those offered as Employee Benefits, including, without limitation, Medical
Services Plan, extended heath insurance, dental insurance and long term
disability insurance.

6.7                        Resignation from Offices. Upon the termination of the
Employee’s employment with the Employer for any reason, the Employee shall
immediately resign all offices held (including directorships) in the Employer
and, save as provided in this Agreement, shall not be entitled to receive any
payment or compensation for loss of office or otherwise by reason of the
resignation. If the Employee fails to resign the Employer is irrevocably
authorized to remove the Employee from all offices held and to sign any
documents on the Employee’s behalf and do any things necessary or requisite to
give effect to such documents or resignation.

6.8                        Return of Employer’s Property. Upon the termination
of the Employee’s employment with the Employer for any reason, the Employee
shall deliver to the Employer all property belonging to the Employer, including,
without limitation:

 

(a)

any keys, security cards, passwords, devices, records, data, notes, reports,
proposals, sketches, drawings, memoranda, lists, correspondence, materials,
equipment or other documents or property, and any copies or reproductions
thereof, which may have come into the Employee’s possession during the course of
the Employee’s employment with the Employer;

 

(b)

any items of any nature created by the Employee in the course of his or her
employment, whether completed or not;

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

 

(c)

any communications or documentation transmitted by, received from, or stored in
the Employer’s computer, email or voicemail systems, regardless of any personal
content; and

 

(d)

any Confidential Information or Intellectual Property.

6.9                        Release.   By providing the payment as set out in
this Agreement, the Employer shall be released from all salary and severance
obligations owing or becoming owed to the Employee arising out of this
Agreement, the Employee’s employment or the Employee’s termination.

7.

MISCELLANEOUS

7.1                        Notices.   Any notice required or permitted to be
given to either party may be delivered by hand or personally to the party’s
address last known to the other party and will be deemed to be received on the
date of hand delivery or personal delivery to such address. Personal delivery
shall include delivery by a commercial courier.

7.2                        Modification.  No provision of this Agreement shall
be modified or amended unless such modification or amendment is authorized by
the Employer and is agreed to in writing, signed by the Employee and by the
Employer.

7.3                        Waiver.  No condoning, excusing or waiver by any
party of any default, breach or non-observance by any other party at any time or
times in respect of any covenant, provision or condition herein contained
operates as a waiver of that party’s rights hereunder in respect of any
continuing or subsequent default, breach or non-observance, or so as to defeat
or affect in any way the rights of that party in respect of any such continuing
or subsequent default, breach or non-observance, and no waiver will be inferred
from or implied by anything done or omitted to be done by the party having those
rights.

7.4                        Law Governing.  This Agreement is subject to and
governed by the laws of the Province of Alberta, Canada. Any reference in this
Agreement to the Employment Standards Code means the Employment Standards Code,
RSA 2000, c. E-9, and includes any amendment, replacement or re-enactment or
subordinate legislation made from time-to-time. Any reference in this Agreement
to the Human Rights, Citizenship and Multiculturalism Act means the Human
Rights, Citizenship and Multiculturalism Act, RSA 2000, c. H-14 and includes any
amendment, replacement or re-enactment or subordinate legislation made from
time-to-time.

7.5                        Invalidity.  The invalidity, illegality or
unenforceability of any provision hereof, shall not in any way affect or impair
the validity, legality or enforceability of the remaining provisions hereof.

7.6                        Survival.   The Employee’s obligations contained in
Sections 4, 5 and 6 survive the termination of this Agreement.

7.7                        Entire Agreement.  This Agreement, including any
schedules referred to in this Agreement, supersede all prior representations,
arrangements, negotiations, understandings and agreements between the parties,
both written and oral, relating to the subject matter of this

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

Agreement and sets forth the entire complete and exclusive Agreement and
understanding between the parties relating to the subject matter of this
Agreement.

7.8                        Assignment. The rights which accrue to the Employer
under this Agreement will pass to its successors or assigns. The rights of the
Employee under this Agreement are not assignable or transferable in any manner.

7.9                        Further Assurances. Each of the parties convenants
and agrees to execute such further and other documents and instrucments and to
do such further and other things as may be necessary to implement and carry out
the intent of this Agreement.

7.10                     Headings.  The headings contained in this Agreement are
for reference purposes only and does not in any way affect the construction or
interpretation of this Agreement.

7.11                     Counterparts.  This Agreement may be executed in any
number of counterparts, each of which, when executed, will be deemed to be an
original, but all of which together will constitute one and the same agreement.

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

7.12                     Understanding.  The Employee represents and warrants
that he/she has read, understands, agrees with all of the provisions of this
Agreement and has obtained independent legal advice with respect to it or waives
such advice.

IN WITNESS WHEREOF the parties hereunto have executed this Agreement as of the
________ day of __________________, 20___.

SOURCE PETROLEUM INC.

 

 

Per:

                                                               

 

Authorized Signatory

 

 

Per:

                                                               

 

Authorized Signatory

 

 

SIGNED, SEALED and DELIVERED by [insert in the presence of:

                                                                         
Signature of Witness
                                                                         
Name of Witness (print)
                                                                         
Address of Witness
                                                                         

                                                                         
Occupation of Witness

)
)
)
)
)
)
)
)
)
)
)
)
)
)






                                                                         
[insert

 

 

 

Initials ______

______

 

(Employee)

(Employer)

 


--------------------------------------------------------------------------------



 

 

SCHEDULE “A”

 

POSITION DESCRIPTION

 

 

 


--------------------------------------------------------------------------------



- 2 -

 

 



 

 

 

 

 